EXHIBIT 10.23

NORTEK, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN C


TABLE OF CONTENTS


    Page ARTICLE I Introduction 1  ARTICLE II Definitions 1  ARTICLE III
Participation and Vesting 6  ARTICLE IV Source of Benefit Payments 7  ARTICLE V
Retirement Benefits 7  ARTICLE VI Administration 12  ARTICLE VII Amendment and
Termination 13  ARTICLE VIII Miscellaneous 13  Schedule A -- Participants   15 
Schedule B - Actuarial Assumptions   16 

ARTICLE I -- INTRODUCTION


          1.1     Purpose of Plan. The purpose of this Plan is to promote
loyalty, to attract new employees and to encourage employees to make and
continue careers with the Company and its subsidiaries by supplementing their
retirement benefits, thereby giving them assurance of retirement security and
promoting their continued loyalty to the Company.


           1.2     Status. The Plan is intended to be a plan that is unfunded
and is maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 (ERISA), and shall be interpreted and
administered accordingly.


           1.3     Effective Date. The Plan was approved by the Board of
Directors to be effective January 1, 2002.


ARTICLE II - DEFINITIONS


          The following terms have the following meanings unless a different
meaning is clearly required by the context:


          2.1      "Administrator" means the person designated by the Board to
administer the Plan pursuant to Article VI.


          2.2      "Average Compensation" means a Participant's average annual
Eligible Compensation from the Company during his three consecutive calendar
years as an Employee in which such compensation was greatest. For this purpose,
"Eligible Compensation" shall mean: (i) the Participant's base salary, (ii)
including any salary reductions made on behalf of the Participant under any
cafeteria, flexible benefits, or 401(k) plan sponsored by the Company which are
excluded from gross income under Sections 125 or 402(e)(3) of the Internal
Revenue Code, (iii) any amount deferred by the Participant on an elective basis
under any other non-qualified deferred compensation plan of the Company:, and
(iv) 50% of the amount of any bonus payment which is received from the Company
and included in gross income in any calendar year used to compute the
Participant's "Average Compensation".


          2.3      "Board" means the Board of Directors of the Company.


          2.4      "Company" means Nortek, Inc. and any Subsidiary.


          2.5      "Company Pension Plan" means the Nortek, Inc. Retirement
Plan, or any other defined benefit pension plan of the Company or an affiliated
company in which the Employee is a Participant, as amended and in effect from
time to time. Reference to any provision of the Company Pension Plan includes
reference to any comparable or successor provisions of the Company Pension Plan,
as amended from time to time.


          2.6      "Company Pension Plan Benefit" means the monthly benefit
available under the Company Pension Plan, commencing as of the date benefits
commence to be paid under this Plan (regardless of whether payments actually
commence under the Company Pension Plan at that date), and which is in the form
of a joint and 50% survivor annuity in the case of a married Employee or a
single life annuity in the case of an unmarried Employee.


          2.7      "Company Defined Contribution Plan" means the Nortek, Inc.
401(k) Savings Plan, and any other defined contribution plan of the Company or
an affiliated company in which the Participant participates, as amended and in
effect from time to time. Reference to any provision of the Company Defined
Contribution Plan includes reference to any comparable or successor provisions
of the Company Defined Contribution Plan, as amended from time to time. 2.8
"Defined Contribution Plan Benefit" means the monthly benefit that Participant
and Company (matching and profit sharing) contributions to the Company Defined
Contribution Plan would provide based upon the following assumptions:


  (1)

the Participant has a beginning balance in the account equal to the
Participant's balance (including any outstanding loan balance) in the Company
Defined Contribution Plan as of the date he becomes a Participant in the Plan;


  (2)

for each year that the Participant was eligible to participate in the Company
Defined Contribution Plan on or after the date he became a Participant in this
Plan, he contributed the maximum amount permissible under said plan taking into
account limitations set forth in Sections 401(a)(17), 401(k), 402(g), and 415 of
the Internal Revenue Code;


  (3)

contributions were made to the Plan uniformly throughout the year;


  (4)

the amounts credited to the Participant's account were invested at a rate of
return equal to a 50/50 blend of S&P 500 Index and the Lehman Brothers Aggregate
Bond Index; and


  (5)

as of the date the payment of benefits under this Plan commence to be paid, the
Participant elects to receive the amount credited to his account in 180 equal
monthly installments with interest payable monthly on the declining balance at
the rate of return equal to the 30 year Treasury Bond Rate (determined at the
time of calculation).


          2.9      "Disability" has the meaning given it in the Company's
long-term disability plan in effect at the time of such determination. A
Participant's employment shall be deemed terminated for Disability when the
Participant is entitled to receive long-term disability compensation under such
plan. If no long-term disability plan is in effect at the time of determination,
an Employee will be disabled if the employee is limited from performing the
material and substantial duties of the Employee's regular occupation due to
sickness or injury and as a result of which the Employee suffers a loss of 20%
or more of his or her monthly salary from the Company.


          2.10      "Effective Date" means January 1, 2002.


          2.11      "Employee" means an individual employed by the Company.


          2.12      "Normal Retirement Age" means age 65.


          2.13      "Normal Retirement Benefit" means the benefit referred to in
Section 5.1 hereof.


          2.14      "Normal Retirement Date" means the first day of the month
coinciding with or next following the Employee's sixty-fifth birthday.


          2.15      "Participant" means any Employee selected to participate in
the Plan in accordance with Section 3.1.


          2.16      "Plan" means this Nortek, Inc. Supplemental Executive
Retirement Plan C as set forth herein and in all subsequent amendments hereto.


          2.17      "Primary Social Security Benefit" means the monthly amount
of old age insurance benefits which would be payable to a Participant at his
Normal Retirement Date computed under the Social Security Act in effect on the
date as of which such computation is made, on the assumption that (i) there are
no increases in the level of such old age benefits after such computation date:
(ii) the Participant does not fail to qualify for, or lose, such old age
insurance benefits through failure to make application therefor, entry into
covered employment or otherwise; and (iii) if the Participant terminates
employment prior to his Normal Retirement Date, the Participant continues to
earn compensation, at an annual rate in effect at the date of termination until
his Normal Retirement Date.


          2.18.      "Spouse" means an individual who is the legally married
husband or wife of the Participant.


          2.19.      "Subsidiary" means any corporation, partnership,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors or, in the case of any
entity which is not a corporation, the members of the appropriate governing
board or other group is at the time owned or controlled, directly or indirectly,
by the Company or one or more of the other Subsidiaries of the Company or a
combination thereof.


          2.20.      "Years of Service" means Years of Service for purposes of
benefit accrual as defined in the Nortek, Inc. Retirement Plan (as in effect on
December 31, 1995), but computed without regard to the fact that benefit
accruals under the Retirement Plan ceased after December 31, 1995.


ARTICLE III -- PARTICIPATION AND VESTING


           3.1     Selection of Participants. The Board will select from time to
time those Employees who will be Participants in the Plan. The Employees set
forth in the attached Schedule A will become Participants on the Effective Date.
If and when additional Participants are named by the Board, they will be added
to the Schedule and will become Participants at that time.


          3.2     Vesting.


  (a)

Except as provided in paragraph (b) a Participant will be vested and entitled to
receive benefits under this Plan only if he has accumulated 10 Years of Service.
A Participant who ceases to be an Employee without becoming vested will forfeit
all rights under the Plan.


  (b)

A Participant who ceases to be an Employee because of death or Disability before
satisfying the requirements of paragraph (a) shall become vested immediately and
entitled to receive benefits subject to the other provisions of the Plan.


ARTICLE IV -- SOURCE OF BENEFIT PAYMENTS


          4.1      Obligations of Employer. The Company will establish on its
books liabilities for obligations to pay benefits under the Plan. With respect
to all benefits payable under the Plan, each Participant (or other person
entitled to receive benefits with respect to a Participant) will be an unsecured
general creditor of the Company.


           4.2     No Funding Required. The benefits payable under the Plan
shall be paid by the Company out of its general assets and shall not be funded.
The Company may, however, from time to time reserve or set aside monies out of
its general assets to provide for the payment of the benefits accrued under this
Plan, and it may establish one or more trusts for said purposes; provided that
any trust established for this purpose shall provide that the corpus of the
trust shall be available to the creditors of the Company in the event of the
bankruptcy or insolvency of the Company.


           4.3     No Claim to Specific Assets. Nothing in the Plan will be
construed to give any individual rights to any specific assets of the Company,
or any other person or entity.


ARTICLE V -- RETIREMENT BENEFITS


           5.1     Normal Retirement Benefit.


  (a)

The Normal Retirement Benefit payable under the Plan to a Participant will be a
monthly benefit equal to one-twelfth of 1.667% of the Participant's Average
Compensation multiplied by his Years of Service (computed in tenths) not in
excess of thirty (30) minus the Participant's (i) Primary Social Security
Benefit, (ii) Company Pension Plan Benefit; and (ii) Company Defined
Contribution Plan Benefit; all determined as of the Participant's Normal
Retirement Date (or such later date on which the Participant actually retires).


  (b)

Subject to Section 5.2, the Participant's Normal Retirement Benefit will
commence at his Normal Retirement Date (or such later date on which the
Participant actually retires) and continue for 180 months.


           5.2     Early Commencement of Benefits. A vested Participant who
ceases to be an Employee before Normal Retirement Age because of retirement may
thereafter, with the consent of the Board, elect to have his retirement benefit
under the Plan commence any time after the attainment of age 55 (but not later
than the Participant's Normal Retirement Date). If a Participant elects to have
his retirement benefit commence before his Normal Retirement Date, the
retirement benefit payable to him will be reduced using the factors set forth in
Schedule B. The reduction factors shall be applied to the net benefit that would
be payable at Normal Retirement Date after the offset provided for in 5.1(a)(i)
above, and then the reduced benefit shall be further reduced for the offsets
provided for in 5.1(a)(ii) and (iii).


           5.3     Death Benefits. Except as otherwise provided in this
paragraph, no death benefits will be payable to anyone following the death of
the Participant.


  (a)

Post Retirement. If a Participant for whom retirement benefits have commenced
under this Plan dies leaving a surviving Spouse who was married to the
Participant at the time benefits commenced, the surviving Spouse will thereafter
be paid a monthly benefit equal to 50% of the benefit being received by the
Participant at the time of his death, provided that the total number of months
for which the monthly benefit shall be paid to the Participant and to the
surviving spouse shall not exceed 180.


  (b)

Pre-Retirement. If a vested Participant, former Employee with a vested benefit
or a disabled Employee receiving a disability benefit under Section 5.4 for whom
retirement benefits have not commenced dies leaving a surviving Spouse, the
surviving Spouse shall be entitled to a monthly retirement benefit equal to 50%
of the retirement benefit that would have been payable to the Participant under
Section 5.1 as reduced below. The surviving Spouse may elect to have her benefit
commence at any time after what would have been the Participant's 55th birthday
(but not later than the Participant's Normal Retirement Date). If an election is
made to have the benefit commence prior to the Participant's Normal Retirement
Date, such benefit shall be reduced using factors set forth in Schedule B. The
reduction factors shall be applied to 50% of the benefit that would have been
payable to the Participant at his Normal Retirement Date after the offset
provided for in 5.1(a)(i) above. The resulting benefit shall then be further
reduced by (a) the surviving spouse benefit payable on the same date under the
Company Pension Plan (regardless of whether payments actually commence under the
Company Pension Plan at that date) and (b) the Participant's Defined
Contribution Plan Benefit determined as of the same date (regardless of whether
distributions commence under said plan as of such date). If the Company Defined
Contribution Plan Benefit is distributed to the surviving Spouse prior to the
payment of benefits under this Plan, the Company Defined Contribution Plan
Benefit shall, for purposes of the offset calculation, be calculated as if no
distributions had been made and the Participant's account continued to be
invested at the rate provided for in Section 2.8(4) until the date benefits
commence under this Plan.


           5.4     Disability Benefit. A vested Participant who ceases to be an
Employee after the age of fifty-five (55), and before Normal Retirement Age
because of Disability shall receive a monthly disability benefit equal to the
excess of (a) the monthly benefit available under Section 5.2 over (b) the
monthly benefit being paid to the Participant under the Company's long-term
disability plan. The monthly disability benefit under this Plan shall commence
with the commencement of benefit under the long term disability plan (or on the
first day of the month which is six months after the date of disability if there
is no long term disability plan in effect on the date of disability) and shall
cease upon the earlier of (i) the date the Participant returns to work, (ii) the
date benefits commence under Section 5.2 above, (iii) the Participant's Normal
Retirement Date, or (iv) the Participant's death.


          The payment of a Disability benefit under this Plan shall not make the
Participant or the Participant's surviving Spouse ineligible for or otherwise
reduce any other benefit payable to either under this Plan.


           5.5     Other Benefit. The benefit with respect to a vested
Participant who ceases to be an Employee for any reason other than retirement
with consent of the Company, Disability or death may not commence prior to his
Normal Retirement Date.\


           5.6     Reduced Payment in the Event of Excise Tax. Notwithstanding
the foregoing, all payments to which the Employee would be entitled under this
Section 5 shall be reduced to the extent necessary so that he shall not be
liable for the federal excise tax levied on certain "excess parachute payments"
under Section 4999 of the Internal Revenue Code.


           5.7     Reduced Payment in the Event of Increases in Company Pension
Plan Benefit. In the event a Participant's Company Pension Plan Benefit
increases after retirement as a result of an increase in the maximum permissible
benefit under Section 415 of the Code, the Participant's benefit shall be
recalculated prospectively to reflect the increase.


           5.8     Transfers From Affiliated Companies. In the event a person
who was a participant in any supplemental executive retirement plan of another
company that is wholly owned by Nortek, Inc. ("Transferor Company") is
transferred to the employ of the Company and becomes a Participant in this Plan,
the Participant's benefit under this Plan shall be computed based on the
Participant's Average Compensation and all Years of Service with this Company
and the Transferor Company, and the beginning balance referred to in Section
2.8(1) shall refer to the balance as of the date he became a participant in the
supplemental retirement plan of the Transferor Company.


ARTICLE VI - ADMINISTRATION


           6.1     Authority of Administrator. The Plan will be administered by
the person designated by the Board to administer the Plan (the "Administrator"),
but the Board will have full discretionary authority to interpret the provisions
of the Plan and decide all questions and settle all disputes that may arise in
connection with the Plan. The Board may establish its own operative and
administrative rules and procedures in connection with the Plan, provided such
procedures are consistent with the requirements of Section 503 of ERISA and the
regulations thereunder. All interpretations, decisions and determinations made
by the Board will be binding on all persons concerned.


          The Board in its sole discretion may delegate certain of its duties
and responsibilities to the Administrator or to an appropriate Employee or
Employees. For purposes of the Plan, any action taken by the Administrator or a
delegee Employee pursuant to such delegation will be considered to have been
taken by the Board. The Company agrees to indemnify and to defend to the fullest
possible extent permitted by law any delegee of the Board (including any person
who formerly served as a delegee) against all liabilities, damages, costs and
expenses (including attorneys' fees and amounts paid in settlement of any claims
approved by the Company) occasioned by any act or omission to act in connection
with the Plan, if such act or omission is in good faith.


           6.2     Payment of Expenses. All expenses incurred in the creation or
administration of this Plan shall be paid by the Company.


ARTICLE VII -- AMENDMENT OR TERMINATION OF PLAN


          The Company hopes and expects to continue the Plan in effect, but the
Board necessarily reserves the right to amend the Plan at any time, and from
time to time, or to terminate the Plan, provided that such amendment or
termination shall not reduce the accrued benefit of any Participant (whether
vested or non-vested). Any amendment or termination shall be stated in an
instrument in writing and signed by a duly authorized representative of the
Board.


ARTICLE VIII - MISCELLANEOUS


           8.1     No Assignment or Alienation. None of the benefits, payments,
proceeds or claims of any person under this Plan shall be subject to any claim
of any creditor, spouse or former spouse of the person or to attachment or
garnishment or other legal process by any such creditor, spouse or former
spouse; nor shall any person have any right to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits, payments or proceeds which he or
she may expect to receive, contingently or otherwise, under the Plan.


           8.2     Limitation of Rights. Neither the establishment of the Plan,
nor any amendment thereof, nor the payment of any benefits will be construed as
giving any individual any legal or equitable right against the Company, except
for those rights explicitly provided for in the Plan.


           8.3     Forfeiture of Benefits. A Participant shall forfeit all
rights or benefits remaining to him under the Plan if his employment is
terminated on account of, or he is convicted of, or confesses to, or permits a
plea of nolo contendere to be entered with respect to, a criminal act of fraud,
misappropriation, embezzlement, or the like, which is a felony and involves
property of the Company or a Subsidiary, or if after he terminates employment
with the Company, he directly or indirectly runs, manages, operates, controls,
is employed by, participates in, invests in, or is connected in any manner with
the management, operation, ownership or control of any business or venture that
manufacturers or distributes any product that is also manufactured or
distributed by Nortek, the Company or any affiliated company.


           8.4     Governing Law. The Plan will be construed, administered, and
governed under the laws of the State of Delaware to the extent not preempted by
federal law.


           8.5     Severability. If any provision of this Plan is held by a
court of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective.


          IN WITNESS WHEREOF, the Company has caused this Plan to be executed by
its duly authorized officer this 18th day of December, 2003.


 

NORTEK, INC.


 

By:   \s\ Edward J. Cooney






SCHEDULE A

Participants


Name  

Date of Participation

Robert Ractliffe  

January 1, 2002
